          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 1 of 55




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


    JAMES BERMAN, Chapter 7              :
    Trustee for the Substantively        :
    Consolidated Estate of Michael S.    :         No. 3:19-CV-1533(VLB)
    Goldberg, LLC and Michael S.         :
    Goldberg,                            :
                                         :         September 30, 2020
         Plaintiff,                      :
                                         :
         v.                              :
                                         :
    SCOTT A. LABONTE, et al.
        Defendants.


       MEMORANDUM OF DECISION ON DEFENDANTS’ MOTIONS TO DISMISS

       As discussed in the Court’s recent decision denying the Defendants’ motion to

stay discovery during the pendency of the Defendants’ motions to dismiss [Dkt. 87],

this matter is a private action brought pursuant to the Racketeer Influenced Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1964(c). In short, Michael S. Goldberg pled

guilty to operating a Ponzi scheme that defrauded investors of $30 million dollars

[Dkt. 1 (Compl.) ¶¶ 3, 25-28, 45-46]. Thereafter, Plaintiff James Berman (“Plaintiff” and

the “Trustee”), the bankruptcy trustee, obtained judgments against the Ponzi

scheme’s “net-winners,” including Defendant Scott A. LaBonte (hereinafter “Scott”).

[Id. ¶¶ 2, 52, 283-399].1 This action alleges that Scott, his family members, retained

professionals, and a former business partner, conspired with and on behalf of Scott

to hinder the Trustee’s attempts to collect the judgment, allegedly constituting a RICO


1Since this action is brought against four members of the LaBonte family, all of whom
share the surname, the Court will refer to LaBonte family members by their first names
only after initial identification. To avoid confusion, the Court will refrain from
abbreviating the names of the various trusts at issue.
                                            1
           Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 2 of 55



violation. Now, each of the Defendants have moved to dismiss the action, arguing

both common [Dkt. 58 (Joint Mem. in Supp. of Mots. to Dismiss) and separate

defenses [Dkts. 78-83 (Separate Mots. to Dismiss.)]. For reasons discussed below, the

Court GRANTS in part and DENIES in part the Defendants’ motions to dismiss.

                                     Background

      For the purpose of deciding Defendants’ Motions to Dismiss, the Court

“draw[s] all reasonable inferences in Plaintiff[’s] favor, assume[s] all well-pleaded

factual allegations to be true, and determine[s] whether they plausibly give rise to an

entitlement to relief.” Faber v. Metro Life Ins. Co., 648 F.3d 98, 104 (2d. Cir. 2011)

(citations omitted).

      I.      General Background

      Between 1997 and 2009, Michael Goldberg operated a “pure” Ponzi scheme,

meaning that it had no legitimate investments. [Compl. ¶¶ 25-26]. Before the scheme

could be unwound, investors suffered $30 million in losses. [Compl. ¶ 28]. The

Goldberg Ponzi scheme was maintained by “feeders,” who were paid finders fees or

charged a loan fee to a sub-investor. [Compl. ¶ 27]. Non-party Edward S. Malley,

Scott’s cousin, was a feeder. Scott was an investor and operated as a sub-feeder

through Mr. Malley, meaning that Scott also recruited investors and invested their

money. [Compl. ¶¶ 29-30].

      From January 16, 2006 through October 11, 2017, Scott invested in the

Goldberg scheme through Mr. Malley using six promissory notes drafted by Scott’s

counsel. The notes had interest rates of 25-40%, plus a 20% mandatory loan fee upon

execution, executed in Connecticut, applying Nevada law. [Compl. ¶¶ 32-34]. Five of

the six notes included a clause that they were for investment with Mr. Goldberg’s

                                          2
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 3 of 55



company. [Compl. ¶ 31]. Only the first note, which was for the smallest amount, did

not contain this clause. [Id.].

      Defendant Joseph W. Sparveri, Scott’s accountant, calculated the interest on

the notes as compounding. [Compl. ¶¶ 35-38]. He is a licensed securities broker.

[Compl. ¶ 36]. He also recommended that the notes use Nevada law because the terms

would violate Connecticut’s usury law. [Compl. ¶ 37]. Scott used third party funds to

lower his investment risk. [Compl. ¶¶ 39-40]. He issued promissory notes to his

investors which mirrored the notes with Mr. Malley. Scott knew at the time that it was

a fraud. [Compl. ¶ 43] (citing In re Michael S. Goldberg, LLC, 595 B.R. 119, 121 (D.

Conn. 2018)(Thompson, J)(“Because Scott LaBonte knew the Goldberg Scheme was

a fraud, he structured his own investments in the Goldberg Scheme, as well as those

of individuals he introduced to the Goldberg Scheme, as loans memorialized by

promissory notes issued to his cousin Edward Malley”)). When the Ponzi scheme was

unwound, Scott was a net winner because he recovered his investment, plus income

from fees charged to his sub-investors. [Compl. ¶ 44].

      After Mr. Goldberg was sued by investors and turned himself in to the FBI, an

involuntary bankruptcy proceeding commenced. [Compl. ¶¶ 45-50]. Mr. Berman was

elected and confirmed as the Chapter 7 Bankruptcy Trustee and was appointed as the

receiver for restitution in the criminal case against Mr. Goldberg. [Compl. ¶¶ 46-

48](bankruptcy election and confirmation); [Compl. ¶ 12](appointed receiver for

restitution). In the bankruptcy, the Trustee filed approximately 200 adversarial

proceedings to clawback funds paid by the Ponzi scheme to “net winners.” [Compl.

¶ 49]. One of the adversarial proceedings in the bankruptcy court resulted in a

judgment against Scott for $7.24 million dollars, plus pre- and post-judgment interest.

                                          3
            Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 4 of 55



[Compl. ¶ 52]. The district court (Thompson, J) affirmed the judgment over Scott’s

objection. [Compl. ¶¶ 53-56]; see also In re Michael S. Goldberg, 3:15-cv-1682, [Dkt.

28 (Judgment, 09/29/2017)].

      II.      LaBonte family trusts

      In May 2010, Mr. Malley informed Scott that an adversarial action was filed

against them. [Compl. ¶ 57]. At the time, Scott was aware of the public disclosure of

the Ponzi scheme and had discussed it with Mr. Sparveri. [Compl. ¶ 59]. Upon learning

of the adversarial proceeding from Mr. Malley, Scott contacted his father, Defendant

Roland LaBonte, Mr. Sparveri and, Scott’s attorney, Defendant Paul L. Bourdeau, for

assistance. [Compl. ¶ 60]. On June 2, 2010, Scott, Roland, Mr. Sparveri, and Attorney

Bourdeau met at the offices of Devcon Enterprises, Inc., a closely held LaBonte family

real estate management company located in West Hartford, Connecticut. [Compl. ¶¶

62-63, 242]. Attorney Bourdeau produced his notes from this meeting following Judge

Thompson’s ruling applying the crime-fraud exception to attorney-client privilege.

[Compl. ¶ 64].

      Attorney Bourdeau’s notes reference a potential “claw back” by a “Hartford

Trustee.” [Id.]. During their depositions, both Mr. Sparveri and Attorney Bourdeau

admitted that the purpose of the meeting was to determine a course of action to place

Scott’s assets beyond the reach of the Trustee. [Compl. ¶¶ 65-67]. Defendant Sally A.

LaBonte, Scott’s wife, testified that the meeting was for estate planning because they

were traveling to Italy with the guardians of their children. [Compl. ¶ 68]. Judge

Thompson rejected this explanation during the bankruptcy appeal as pretextual

because the documentation was completed after the trip, then backdated to June 2,

2010. [Compl. ¶ 69].

                                          4
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 5 of 55



       Scott then transferred most of his assets, principally real estate interests held

individually and in a revocable trust, to the irrevocable Scott A. LaBonte Dynasty

Trust using instruments backdated to June 2, 2010. [Compl. ¶ 72](listing the assets).

Mr. Sparveri, who was also serving as a trustee for the Scott A. LaBonte Dynasty

Trust, [Compl. ¶ 18], obtained approval for the transfers from the other trustees.

[Compl. ¶¶ 74-75]. As trustees, Sally, Roland, and Mr. Sparveri each agreed to the

assignment and assumption of assets into the Scott A. LaBonte Dynasty Trust.

[Compl. ¶¶ 76, 79-80]. The transfers were completed on September 9, 2010. [Compl. ¶

81].

       Mr. Sparveri permitted Scott to value the assets to determine the consideration

to be paid by the trusts for the transfer. [Compl. ¶¶ 82-84]. Scott personally valued the

assets at approximately $1,000,000, but Scott claimed a year earlier that his total

assets were worth $13.1 million in connection with a personal Statement of Financial

Condition supplied to a bank by Mr. Sparveri. [Compl. ¶¶ 85-88]. The consideration

was provided via a “sham” promissory note that Mr. Sparveri and Attorney Bourdeau

opined on; Attorney Bourdeau’s notes from the June 2, 2010 meeting reference

extending the maturity date on the inter-trust promissory notes. [Compl. ¶¶ 89-97].

Although Scott told the bank the transfers were for estate planning purposes,

Attorney Bourdeau testified that the transfers were unrelated to Scott and Sally’s

estate planning. [Compl. ¶¶ 98-100].

       Scott continued to control assets held by the Scott A. LaBonte Dynasty Trust.

Monthly distributions generated by properties held by the irrevocable trust continued

to be deposited into Scott’s personal bank account. [Compl. ¶¶ 102-107]. The other

trustees permitted this conduct; Mr. Sparveri permitted it so long as he accounted for

                                           5
             Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 6 of 55



the payments. [Compl. ¶¶ 108-109]. A stipulated pre-judgment remedy entered on

Scott on February 10, 2011 in the bankruptcy court, but Scott did not disclose the

transferred assets. [Compl. ¶ 111]. A month earlier, funds generated by the assets in

the Dynasty Trust began being deposited in the Scott A. LaBonte Dynasty Trust

account rather than Scott’s personal bank account, along with Scott’s monthly draw,

thereby appearing to reduce his personal income stream. [Compl. ¶¶ 112-115]. Scott

used the diverted income generated by assets in the dynasty trust for personal and

business expenses, including to settle obligations incurred for use/ownership of a

private jet. [Compl. ¶¶ 117-119].

      Scott drew checks on the Scott A. LaBonte Dynasty Trust’s account and Sally

endorsed them. [Compl. ¶¶ 120-126]. Mr. Sparveri’s accounting of the trust payments

was haphazard and Mr. Sparveri resigned as a trustee for the Scott. A LaBonte

Dynasty Trust the day after he was served with an order related to the pre-judgment

remedy order that garnished the promissory notes. [Compl. ¶¶ 126-128]. Upon Mr.

Sparveri’s resignation, the remaining Scott A. LaBonte Dynasty Trustees, Sally and

Roland, ceased accounting for payments made to Scott’s benefit. [Compl. ¶¶ 129-130].

In total, after the stipulated pre-judgment remedy was entered, Scott spent $2.9 million

from the Scott A. LaBonte Dynasty Trust to pay personal and business expenses with

the consent and assistance of its trustees and rendered the dynasty trust insolvent

[Compl. ¶¶ 131-134].

      III.      Scott’s business dealings with Robert Landino

      Scott and Robert A. Landino partnered on commercial real estate development

projects through joint ventures from 2006 until 2012. [Compl. ¶¶ 135-137, 140-141].

Scott transferred his interest in their joint ventures to the Scott A. LaBonte Dynasty

                                           6
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 7 of 55



Trust as part of the inter-trust transfers discussed above. [Compl. ¶ 138].

      Over lunch in the fall of 2011, Scott told Mr. Landino about the adversarial

proceeding against him, but stated that he (Scott) had already transferred his assets.

Mr. Landino knew that Scott was claiming that he did not have assets and was

refusing to provide personal financial information to the joint ventures’ lenders.

[Compl. ¶¶ 147-153]. In April of 2012, the Landino joint venture entity, Centerplan NB,

sued Scott and other LaBonte family entities in a dispute over the distribution of

profits from the sale of a commercial real estate project. [Compl. ¶¶ 143-145, 146]. In

the verified complaint, Mr. Landino alleged that Scott transferred all of his assets and

makes reference to the pendency of the adversarial proceeding and the entry of the

pre-judgment remedy against Scott. [Compl. ¶¶ 145-146, 153].

      From May 2012 through October 2013, the LaBonte joint venture entities

transferred their interests to the Landino joint venture entities for cash. [Compl. ¶

156]. As to the sale of SAL North Haven [Compl. ¶¶ 160-170], SAL Smithfield [Compl.

¶¶ 171-176], SAL Cranston [Compl. ¶¶ 177-183], SAL Middletown [Compl. ¶¶ 184-188],

and College Square [Compl. ¶¶ 189-194], Plaintiff alleges that the LaBonte joint

venture entities were illiquid assets and were thus “transformed” into cash, which

was dissipated by Scott and others. There is no allegation, however, that Scott had

any direct or indirect reversionary interest in the transactions.

      Defendant Attorney Lawrence J. Marks represented Scott and the LaBonte joint

ventures in the transactions and knew of the prejudgment remedy and the Trustee’s

pending claims as evidenced by language in the assignment and e-mail

correspondence. See [Compl. ¶ 165]. Attorney Marks knew that the funds were going

to be used to resolve Scott’s obligation for a private jet; Bank of America sued the jet

                                           7
            Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 8 of 55



company and its guarantors, including Scott. Scott wired money to Attorney Marks,

who wired it to Bank of America. [Compl. ¶ 168].

      Plaintiff alleges that Mr. Landino sold the acquired assets as quickly as

possible, although Plaintiff provides no details as to those transactions. [Compl. ¶

196]. Plaintiff alleges that, in two instances, Mr. Landino engaged in multi-level

transactions to “wash” the assets that he acquired from Scott and retained. [Compl.

¶¶ 197-213]. In one transaction involving assets acquired from SAL Middletown, Mr.

Landino established new entities such that the acquisition share acquired from SAL

Middletown was held by a new entity. [Compl. ¶¶ 197-205]. The second “washing”

transaction involved College Square. Mr. Landino’s entity, the transferee, paid $5.5

million for SAL NH Investment’s interest in the College Square Joint Venture in

October 2013, after which Mr. Landino then used a series of transactions to dissolve

the transferee. [Compl. ¶¶ 206-13].

      IV.      Devcon Restructuring

   Devcon was a LaBonte-family real estate management and development firm,

primarily serving the LaBonte family’s real estate holdings. [Compl. ¶¶ 214-215]. Scott

was the president and chief executive officer, Roland was the chairman, and they were

the only board members. [Compl. ¶¶ 214-216]. Pursuant to a 2004 stock purchase

agreement, the Scott A. LaBonte Revocable Trust would eventually purchase the

outstanding stock from Scott’s brothers and a trust settled by Roland. [Compl. ¶ 217].

Through the inter-trust transfers discussed supra, Scott transferred his interest in

Devcon to the Scott A. LaBonte Dynasty Trust, which eventually acquired all the

outstanding Devcon stock by 2015. [Compl. ¶¶ 218-220].



                                          8
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 9 of 55



   The Trustee filed another action in May of 2014, seeking to recover $1.147M in

transfers related to Devcon and the Scott A. LaBonte Dynasty Trust, which remains

pending sub judice before Judge Thompson. [Compl. ¶¶ 220-224]. During the

pendency of that litigation, Scott and Roland rendered Devcon worthless and

transferred its assets to DEIPM, a newly created entity. [Compl. ¶ 225]. Sally and

Roland approved the transaction and were advised on the transfer and formation of

DEIPM by Attorney Marks and Juliano & Marks, with additional advice from Attorney

Bourdeau. [Compl. ¶¶ 226-233].

   DEIPM’s members are the MPL 2015 Revocable Trust, which Marilyn settled and

she serves as trustee, and the RGL Trust, which Roland settled and he serves as

trustee. [Compl. ¶ 232]. Roland is DEIPM’s sole manager. [Id.] The MPL 2015

Revocable Trust was formed by Attorney Marks, his firm, Attorney Bourdeau, and Mr.

Sparveri in February 2015 to “park” Devcon for Scott until the Trustee litigation ends.

[Compl. ¶¶ 233-37]. Attorney Marks dissolved Devcon during the pendency of the

adversarial proceeding without setting aside reserves while the Trustee was seeking

a pre-judgement remedy. [Compl. ¶ 247]. DEIPM operates as Devcon’s alter-ego and

successor. [Compl. ¶¶ 239-45]. When Attorney Marks appealed the Connecticut

Department of Labor’s determination that DEIPM was Devcon’s successor for

unemployment insurance purposes, he misrepresented the reason for the restructure

and omitted information about the transaction (e.g. the relationship between the

parties and income distributions). [Compl. ¶¶ 251-56].

   Functionally, income earned by DEIPM is accessed by Scott through the MPL 2015

Revocable Trust because the settlor and trustee, Marilyn, gave Scott the checkbook



                                          9
           Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 10 of 55



and signature stamp. [Compl. ¶¶ 257-264]. Scott paid $623,876 in credit card bills with

funds from the MPL 2015 Revocable Trust over two and a half years. [Compl. ¶ 264].

   Devcon’s former management agreement included a provision that the managing

firm would be entitled to a 5% transaction fee from the sale price of a property owned

by a managed entity. [Compl. ¶ 269]. This provision was amended after the DEIPM-

restructure to add a 3-4% refinancing fee. DEIPM received $1.968 million because of

this new provision when three of its managed entities refinanced debt. [Compl. ¶¶

270-82]. The refinancing fees were paid over time to DEIPM. Roland immediately

distributed the fee disbursements to the MPL 2015 Revocable Trust, where they would

be accessed by Scott. [Compl. ¶¶ 280-281]. Roland testified that if the Trustee tried to

attach DEIPM’s assets, he and his family would transfer DEIPM’s business to a new

entity. [Compl. ¶ 267]. Marilyn testified that she parked assets for Scott because “if

there was anything [she] can do to help Scott [LaBonte] and his family – which is [her]

family, too – … [she] would be willing to do so.” [Compl. ¶ 266].

      V.      Underlying Litigation

      As set forth in the Complaint, the Trustee has commenced four separate

fraudulent conveyance actions: i) the Malley-LaBonte Action, ii) the Scott A. LaBonte

Dynasty Trust Action, iii) an adversary proceeding commenced in May 2016,

captioned James Berman, Trustee v. Robert A. Landino, et. al., Adv. Pro. No. 16-

02042(JAM) and iv) an adversary proceeding commenced in June 2017, captioned

James Berman, Trustee v. DEI Property Management, LLC, Adv. Pro. No. 17-02029

(JAM). An additional separate action was brought to recover funds that Scott

transferred to his sub-investors. [Compl. ¶ 285]. The Trustee alleges that,


                                           10
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 11 of 55



notwithstanding significant litigation efforts, he has been unable to collect the

judgment against Scott because of the dissipation of assets through the alleged

“Enterprise to Obstruct” the Trustee. [Compl. ¶¶ 283-304].

      VI.    Counts alleged

      Plaintiff alleges that the conduct of the Defendants constitutes various

predicate acts within the meaning of racketeering activity under RICO, 18 U.S.C. §

1961(1), specifically, obstruction of justice in violation of 18 U.S.C. §§ 1503 and 1512,

concealment and fraudulent transfer of property in violation of 18 U.S.C. § 152, money

laundering in violation of 18 U.S.C. § 1956, transaction of money involved in unlawful

activity under 18 U.S.C. § 1957, wire fraud in violation of 18 U.S.C. § 1343, and mail

fraud in violation of 18 U.S.C. § 1341. [Compl. ¶ 305].

      Plaintiff alleges that these acts occurred over an extended period of time, within

ten years of each other. [Compl. ¶ 306]. Plaintiff alleges that an association in fact

enterprise is “devoted to fraudulently transferring and concealing [Scott’s] assets

and taking other actions to obstruct and impede the Goldberg Trustee from satisfying

the [Scott A. LaBonte] Judgment, while permitting [Scott] to continue to enjoy and

benefit from such assets, and was formed for the purpose of carrying out the activities

alleged in this Complaint.” [Compl. ¶ 307]. Plaintiff alleges that the distributions made

to the Goldberg Ponzi scheme victims have been materially smaller because of the

Defendants’ conduct. [Compl. ¶ 309].

      Count one alleges substantive racketeering against Scott, individually and as

trustee of the Scott A. LaBonte Revocable Trust, for: a. multiple acts of wire fraud in

violation of 18 U.S.C. § 1343; b. multiple acts of concealment and fraudulent transfer


                                           11
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 12 of 55



of property in violation of 18 U.S.C. § 152; multiple acts of obstruction of justice in

violation of 18 U.S.C. §§ 1503 and 1512; and multiple acts of money laundering in

violation of 18 U.S.C. § 1956. [Compl. ¶¶ 311-331]

        Count two alleges the same substantive racketeering activities against Roland,

individually, and as trustee of the Scott A. LaBonte Dynasty Trust and the RGL

Revocable Trust. [Compl. ¶¶ 332-347]. Similarly, count three alleges the same

violations against Mr. Sparveri, individually, and as trustee of the Scott A. LaBonte

Dynasty Trust. [Compl. ¶¶ 348-365]. Count four against Sally, in an individual capacity

and as trustee of the Scott A. LaBonte Dynasty Trust, alleges the same racketeering

activities, except that the Trustee alleges that Sally engaged in mail fraud in violation

of 18 U.S.C. § 1341, instead of wire fraud, and alleges that she engaged in multiple

acts of transaction of money involved in unlawful activity under 18 U.S.C. § 1957.

[Compl. ¶¶ 366-382].

        Count five alleges a racketeering conspiracy. [Compl. ¶¶ 383-393]. Plaintiff

alleges that each Defendant knew of the enterprise to obstruct the Trustee and knew

that the enterprise extended beyond each Defendant’s respective role. Plaintiff

alleges that Attorneys Marks and Bourdeau’s actions constitute wire fraud (18 U.S.C.

§ 1343), concealment and fraudulent transfer § 152, and obstruction of justice §§ 1503,

1512. [Compl. ¶ 387]. Plaintiff alleges that Mr. Landino committed, inter alia, wire

fraud, 18 U.S.C. § 1343, concealment and fraudulent transfer (bankruptcy fraud), §

152, obstruction of justice §§ 1503, 1512, and money laundering, § 1956. [Id.].

                                      Discussion

   I.      Defendants’ common issues


                                           12
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 13 of 55



   The Court will first address the Defendants’ common arguments and will then

address their individual arguments where necessary. [Dkt. 58 (Joint Mem. In Supp.)].

First, as a preliminary matter, the Defendants argue that the Plaintiff does not have

standing to bring claims for post-petition conduct, by what they characterize as

converting fraudulent conveyance claims into a civil RICO action. [Id. at 2, 10-12].

   Second, the Defendants commonly argue that Plaintiff’s “lost debt” claim is unripe

because pendency of parallel litigation means that Plaintiff’s recovery, and hence

damages, are undeterminable. [Id. at 12-18].

   Third, the Defendants argue that if Plaintiff’s lost debt claim was sufficiently

definite, it is time-barred because the Trustee knew about the June 2010 fraudulent

conveyances by June 2011, at the latest. [Id. at 18-24]. The Defendants argue that most

of Plaintiff’s collection expenses were incurred beyond the statute of limitations. [Id.

at 25-26].

   Fourth, the Defendants argue that Plaintiff has not alleged a RICO violation.

Specifically, the Defendants argue that Plaintiff has not alleged any predicate

racketeering acts. The Defendants argue that the conduct alleged does not violate 18

U.S.C. § 152(1) because the assets that were allegedly concealed were not the

“property of the estate of the debtor.” [Id. at 27-28]. Next, Defendants argue that there

is no authority for the proposition that § 18 U.S.C. § 152(7), which criminalizes

“knowingly and fraudulently transfer[ing] or conceal[ing] any of his property or the

property of such other person or corporation” in contemplation of bankruptcy,

applies to a non-debtor, who is not an insider, and not contemplating bankruptcy

themselves. [Id. at 28-32].



                                           13
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 14 of 55



   Next, the Defendants argue that Plaintiff’s allegations do not state the predicate

offense of obstruction of justice because the alleged interference was with the

collection of the judgment, not the integrity of the proceeding themselves. [Id. at 32-

35]. The Defendants argue that Plaintiff’s allegations of wire and mail fraud also fail

because Plaintiff did not have a property interest at the time of the alleged fraud. [Id.

at 35-41].

   Next, the Defendants argue that Plaintiff fails to allege an association in fact

enterprise because the of principals variegated interests and relationships, apart from

the alleged conspiracy. [Id. at 47-51]. The Defendants’ final common argument is that

the Plaintiff cannot show either open-ended or closed-ended continuity. [Id. at 52-54];

[Id. at 55-59].

   II.       Legal Standard on Motion to Dismiss for Lack of Subject Matter
             Jurisdiction, Fed. R. Civ. P. 12(b)(1)

   “Federal courts are courts of limited jurisdiction...” Gunn v. Minton, 568 U.S. 251,

256 (2013). Subject matter jurisdiction is not waivable, and a lack of subject matter

jurisdiction may be raised at any time, by a party or the court sua sponte. See

Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); see also Sebelius v. Auburn Reg’l Med.

Ctr., 568 U.S. 145, 153 (2013) (“Objections to a tribunal’s jurisdiction can be raised at

any time, even by a party that once conceded the tribunal’s subject-matter jurisdiction

over the controversy.”). In circumstances where a plaintiff lacks Article III standing, a

court may not exercise subject matter jurisdiction. Cent. States Se. & Sw. Areas

Health & Welfare Fund v. Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d

Cir. 2005). If a court lacks subject matter jurisdiction, it must dismiss the action. See

Fed. R. Civ. P. 12(h)(3).
                                            14
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 15 of 55



   A “district court must take all uncontroverted facts in the complaint [ ] as true, and

draw all reasonable inferences in favor of the party asserting jurisdiction.” Tandon v.

Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014). However,

“where jurisdictional facts are placed in dispute, the court has the power and

obligation to decide issues of fact by reference to evidence outside the pleadings…”

Id. “In that case, the party asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.” Id.

   The Second Circuit has interpreted the “case and controversy” requirement to

coincide “…with the scope of the powers the Bankruptcy Code gives a trustee, that

is, if a trustee has no power to assert a claim because it is not one belonging to the

bankrupt estate, then he also fails to meet the prudential limitation that the legal rights

asserted must be his own.” Shearson Lehman Hutton, Inc. v. Wagoner, 944 F.2d 114,

118 (2d Cir. 1991).

   a. Plaintiff’s standing to sue

   The standing issue concerns the narrow question of whether a bankruptcy trustee

may assert a claim for post-petition harm to the estate’s property (i.e. the 09/29/2017

Judgement against Scott) where the debtor, Mr. Goldberg, could never have

commenced this action himself. [Dkt. 58 (Defs. Joint Mem. in Supp.) 2, 10-12].

Defendants collectively argue that, unlike an action to avoid recoverable transfers and

preference payments, Plaintiff is seeking damages on behalf of creditors. [Id. at 10].

The Defendants argue that the creditors, not the Trustee on behalf of the debtor’s

estate, has standing to bring a RICO claim. [Id. at 12, n.2] (citing Bankers Trust Co. v.

Rhoades, 859 F.2d 1096, 1101 (2d Cir. 1988)). The Defendants argue that Plaintiff failed

to “alleged any distinct way in which the debtors were injured by the asserted
                                       15
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 16 of 55



wrongdoing,” and instead “alleges that the debtors suffered injuries identical to those

of the creditors.” [Id. at 12](quoting Hirsch v. Arthur Andersen & Co., 178 B.R. 40, 43

(D. Conn. 1994), aff'd, 72 F.3d 1085 (2d Cir. 1995)).

   In opposition, Plaintiff argues that the Defendants’ argument is contradictory

because they concede that the Trustee has the authority to commence avoidance

actions, but that the Trustee lacks standing to commence a RICO action on the same

debt. [Dkt. 70 (Pl. Opp’n to Defs. Joint Mem. in Supp.) at 26]. The Trustee argues that

RICO authorizes a creditor to recover treble damages against those who render a debt

uncollectable through racketeering activities. [Id.](citing D'Addario v. D'Addario, 901

F.3d 80, 93-94 (2d Cir. 2018)). The Trustee argues that since the estate owns the

judgment at issue, it necessarily owns the RICO claim predicated on that debt. [Id. at

27] (citing 11 U.S.C. § 541(a)(3)&(7)). The Plaintiff argues that the Trustee retains

exclusive right to sue for injuries to the estate. [Dkt. 70 at 27-28](quoting, inter alia,

City Sanitation, LLC v. Burdick (In re Am. Cartage, Inc.), 438 B.R. 1, 14 (D. Mass., 2010)

and Yelverton v. Marm (In re Yelverton), Case No. 09-00414, 2014 Bankr. LEXIS 5011,

at *17 (Bankr. D.D.C., Dec 11, 2014).

   In reply, the Defendants argue that the Trustee’s reliance on 11 U.S.C. § 541(a)(7) is

misplaced because the alleged post-petition injury is not traceable to any pre-petition

property interest. [Dkt. 82 (Def. Joint Repl. Br.) at 3-5]. The Defendants argue that the

cases cited by Plaintiff are distinguishable because they arose from either pre-petition

conduct or were traceable to the debtor’s pre-petition property. [Id. at 5].

   At the commencement of the bankruptcy case, a bankruptcy estate was created,

consisting of all tangible and intangible property of the debtor, Mr. Goldberg. 11

U.S.C. § 541. Mr. Goldberg’s bankruptcy estate includes the judgment against Scott.

                                             16
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 17 of 55



11 U.S.C. § 541(a)(3)(“…Such estate is comprised of all the following property,

wherever located and by whomever held: (3) Any interest in property that the trustee

recovers under section 329(b), 363(n), 543, 550, 553, or 723 of this title.”).The

judgment against Scott falls squarely within § 541(a)(3) as an avoided transfer and the

judgment belongs to the estate. A trustee can only avoid and recover “property that

would have been part of the estate had it not been transferred before the

commencement of bankruptcy proceedings.” Begier v. Internal Revenue Serv., 496

U.S. 53, 58 (1990).

   Pursuant to 11 U.S.C. § 323(a)-(b) a trustee is the representative of the estate and

“has capacity to sue and be sued.” However, “it is well settled that a bankruptcy

trustee has no standing generally to sue third parties on behalf of the estate's

creditors but may only assert claims held by the bankrupt corporation itself.”

Wagoner, 944 F.2d at 118 (2d Cir. 1991).

    In Bankers Trust Co. v. Rhoades, 859 F.2d at 1100–01, the Second Circuit held that

creditors of a bankrupt company had standing to bring an individual RICO action

when they had sustained a direct injury. Specifically, the creditors in Bankers Trust

were forced to defend against frivolous and corrupt lawsuits filed by the defendants,

the debtor’s officers and attorney, to harass them and to cause them monetary losses

over and above that caused by the debtor’s corporate bankruptcy. Id. at 1101. The

plaintiffs in Bankers Trust alleged a direct injury, rather than an injury to the corporate

debtor or the creditors as a whole.

   By comparison, in Hirsch v. Arthur Andersen & Co., 178 B.R. 40, (D. Conn. 1994),

aff'd, 72 F.3d 1085 (2d Cir. 1995), the bankruptcy trustee asserted claims against law

firms and accounting firms that allegedly participated with the debtors in the Colonial

                                            17
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 18 of 55



Realty Company Ponzi scheme. There, the district court held that the trustee was

asserting claims that the creditors could have asserted against the third parties and

the debtor independently. Id at 43.

   Recognizing that he cannot assert claims against the defendants on behalf of the
   creditors, the trustee alleges damage to the debtors, to the extent of the unpaid
   obligations of the debtors to the creditors. Yet, the trustee has not alleged any
   distinct way in which the debtors were injured by the asserted wrongdoing of the
   defendants. Rather, the trustee alleges that the debtors suffered injuries identical
   to those of the creditors. Under these circumstances, it is the individual creditors,
   rather than the trustee, who may seek recovery from the defendants. Accordingly,
   the trustee lacks standing to assert these claims.


Ibid. (footnote omitted)

   Neither Bankers Trust nor Hirsch resolve the standing issue. Unlike Bankers Trust,

the harm at issue here is the estate’s losses from the inability to collect a judgment,

which is a direct injury to the estate and a derivative injury common to all creditors.

In other words, none of the creditors would have standing to assert the claim that

Plaintiff raises because it is the estate’s loss. Similarly, unlike Hirsch, the harm that

Plaintiff is alleging is not entangled with the debtor’s liability.

   The Ninth Circuit’s decision in Estate of Spirtos v. One San Bernardino Cty.

Superior Court Case Numbered SPR 02211, 443 F.3d 1172 (9th Cir. 2006) is instructive.

There, a creditor (the debtor’s ex-wife) filed a RICO action against “nearly everyone

involved in the bankruptcy and probate proceedings of Basil's estate,” including the

trustee. Id. at 1174. Plaintiff alleged that the defendants “have jointly conspired to

conceal assets belonging to the bankruptcy and probate estates of Dr. Basil N. Spirtos

for the purpose of obstructing the payment of the Decedent's creditors and legal

heirs....” Id. The district court dismissed the creditor’s action because the claims

being asserted were on behalf of the estate and the bankruptcy trustee has exclusive

                                             18
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 19 of 55



capacity to sue on behalf of the estate pursuant to 11 U.S.C. §§ 323(a)-(b) and 704. Id.

The Ninth Circuit agreed and rejected the argument that, since the trustee was a

defendant to the RICO action, he was conflicted and could not be the only individual

with power to also sue the trustee. Id. at 1176. Thus, since the creditor’s claim for

alleged racketeering violations in the administration of the bankruptcy estate

belonged to the estate itself, the creditor lacked standing to unilaterally assert the

claim. Id.

   Plaintiffs’ claims are more akin to the creditors claims in In re Spirto than either

Bankers’ Trust or Hirsch. A simple analogy demonstrates the distinction. Suppose

that a bankruptcy trustee claws back a preferential transfer of real property to an

outsider. While the property is held by the estate but before it can be disposed of for

the benefit of creditors, the outsider intentionally destroys the property. The estate is

harmed, and the creditors are harmed derivatively, yet the debtor possessed no cause

of action against the tortious party prior to the commencement of the estate. The

trustee can recover damages against the third parties for the financial loss incurred

to the estate. The difference between this case and the hypothetical is that the harm

suffered is the costs “incurred in one or more attempts to combat a defendant’s RICO

violations through the legal system….” D'Addario, 901 F.3 at 96.

   As with the hypothetical, the harm the estate suffers is directly traceable to the

debtor’s pre-petition property interest once the claw back action is considered. The

cause of action is not new property, but a consequence of efforts to remediate harm

allegedly caused to property already within the estate.

   Accordingly, the Court holds that the Plaintiff’s have standing to assert their RICO

claims.

                                           19
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 20 of 55



   III.   Legal Standard for Motion to Dismiss for Failure to State a Claim
   To survive a motion to dismiss, a plaintiff must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering a

motion to dismiss for failure to state a claim, the Court should follow a “two-pronged

approach” to evaluate the sufficiency of the complaint. Hayden v. Paterson, 594 F.3d

150, 161 (2d Cir. 2010). “A court ‘can choose to begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the assumption of

truth.’” Id. (quoting Iqbal, 556 U.S. at 679). “At the second step, a court should

determine whether the ‘wellpleaded factual allegations,’ assumed to be true,

‘plausibly give rise to an entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

“The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(internal quotations omitted).

   In general, the Court’s review on a motion to dismiss pursuant to Rule 12(b)(6) “is

limited to the facts as asserted within the four corners of the complaint, the

documents attached to the complaint as exhibits, and any documents incorporated

by reference.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007).

The Court may also consider “matters of which judicial notice may be taken” and

“documents either in plaintiffs’ possession or of which plaintiffs had knowledge and

relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir.



                                           20
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 21 of 55



1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp. 2d 140, 144 (D. Conn.

2005).

   Section 1964(c) of the RICO statute, 18 U.S.C. § 1961 et seq., permits a private

cause of action for “[a]ny person injured in his business or property by reason of a

violation of section 1962.” A plaintiff must therefore allege a violation of section 1962

in order to recover damages under RICO.

   “To establish a RICO claim, a plaintiff must show: (1) a violation of the RICO

statute, 18 U.S.C. § 1962; (2) an injury to business or property; and (3) that the injury

was caused by the violation of Section 1962. To establish a violation of § 1962(c), in

turn, a plaintiff must show that a person engaged in (1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity.” Cruz v. FXDirectDealer, LLC, 720

F.3d 115, 120 (2d Cir. 2013)(citing DeFalco v. Bernas, 244 F.3d 286, 305, 306 (2d. Cir.

2001)).

   “Allegations of bankruptcy fraud, like all allegations of fraudulent predicate acts,

are subject to the heightened pleading requirements of Federal Rule of Civil

Procedure 9(b).” First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 178

(2d Cir. 2004)). The heightened pleading standard also applies to allegations of wire

fraud as a predicate act. Knoll v. Schectman, 275 F. App'x 50, 51 (2d Cir. 2008).

   a. Is Plaintiff’s “lost debt” claim ripe?

   The Court agrees with the Defendants that Plaintiff’s “lost debt” claim is unripe

under binding Second Circuit precedent because parallel proceedings to collect the

amount remain on-going in another forum. See D'Addario, 901 F.3d at 93.




                                               21
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 22 of 55



   In the RICO context, a “lost debt” claim is “…for damages in the form of an owed,

but as-yet-uncollected, amount…” Id. The Defendants argue that, pursuant to a long

line of consistent Second Circuit authority, “lost debt” injuries are unripe when

parallel proceedings to collect the amount owed are on-going in another forum. [Dkt.

58 at 24] (citing D'Addario, 901 F.3d at 93); see, e.g., Motorola Credit Corp. v. Uzan,

322 F.3d 130, 135-36 (2d Cir. 2003)(clear and definitive amount of damages not

established until creditor foreclosed on the loan and value of collateral could be

determined); Stochastic Decisions, Inc. v. DiDomenico, 995 F.2d 1158, 1165-66 (2d Cir.

1993) (finding unripe a RICO claim for injury in amount of two state court judgments

entered against defendant where (1) one judgment was satisfied after initiation of

RICO suit, and (2) second judgment was “likely to be fully satisfied”); Bankers Trust

Co., 859 F.2d at 1105-06 (RICO claim for lost debt injury unripe because fraudulently

transferred assets might yet be recovered during bankruptcy proceedings); First

Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763, 769 (2d Cir. 1994) (finding unripe

RICO claims for injury arising from plaintiff’s loans to defendant where, though

information from defendants provided as a basis for the loans was alleged to be false,

no default had yet occurred).

   The Trustee argues that they are “successfully frustrated” in their attempts to

collect the debt and therefore the amount of the debt is “reasonably ascertainable.”

[Dkt. 70 at 28-35]. As plausible as the Trustee’s allegations may be, the Second Circuit

does not recognize a futility exception to its ripeness rule for lost debt claims.

   In D'Addario, 901 F.3d at 93-95 the plaintiff-appellant argued that her younger

brother looted their father’s estate as executor through fraudulent artifices and the

probate court never meaningfully oversaw his conduct in the thirty years the estate

                                           22
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 23 of 55



remained open. Consequently, its value could increase or decrease, so her final

distribution was not yet determinable. Plaintiff, then age 70, argued that the executor

intended and would likely succeed in keeping the estate open until plaintiff’s death,

and that abiding by the RICO ripeness rule in the face of frustration would improperly

enable the executor to carry out his plan. Id. at 95. The Second Circuit disagreed. “We

are not enabled by these pleas to depart from our precedent. Unfortunate as Virginia’s

situation might be, the RICO statute as construed in our Circuit simply does not

provide a remedy before a plaintiff has suffered reasonably ascertainable damages.

Nor may a RICO plaintiff, through predictions of a defendant’s future plans, artificially

ripen a claim that is unripe under our jurisprudence.” Id. (citing also Kurtz v. Verizon

New York, Inc., 758 F.3d 506, 516 (2d Cir. 2014)). The plaintiff-appellant’s petition for

certiorari to the U.S. Supreme Court was denied. 139 S.Ct. 1331 (2019).

   Jurists may disagree on the wisdom of the Second Circuit’s RICO ripeness rule for

lost debt injuries. Indeed, the Second Circuit in D'Addario recognized that some

courts have taken a different approach. 901 F.3d at 93 (citing, e.g. Grimmett v. Brown,

75 F.3d 506 (9th Cir. 1996)). This is of particular concern because RICO is a remedial

statute that is broadly construed. Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 498

(1985). On the other hand, D’Addario recognizes that alternative remedies in the

collateral proceeding are also available and the course of collateral litigation is

uncertain. 901 F.3d at 95. Proceeding on a lost debt claim prior to conclusion of

collateral proceedings poses the practical issue of needlessly duplicating litigation

and the additional risk of inconsistent rulings.

   Still, there is no reasonable dispute as to the applicability of the rule here. Plaintiff

cites the case of Town of Islip v. Datre, 245 F. Supp. 3d 397, 409-10 (E.D.N.Y. 2017) for

                                            23
            Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 24 of 55



the proposition that exhaustion of every alternative means of recovery is not required

before bringing a RICO action. [Dkt. 70 at 30]. The Court agrees with the Defendants

that Datre is distinguishable. Datre recognized the Second Circuit’s rule that “where

a plaintiff raises a RICO claim whose injury is dependent on the outcome of an

ongoing proceeding or a debt recoverable via foreclosure, the injury is not “clear and

definite” enough for the plaintiff to have RICO standing.” Datre, 245 F. Supp. 3d at

412. But, the district court held that the lost debt rule was inapplicable where the

underlying injury was for environmental clean up costs, not to recover on an existing

debt. Id.

   Plaintiff does not cite, and the Court is unaware, of any Second Circuit authority

permitting a RICO lost debt claim to proceed during the pendency of the underlying

litigation to establish or collect the debt. Plaintiff’s actual lost debt damages are

speculative for trebling purposes under RICO because the collateral actions to collect

the judgment remain pending. Accordingly, the Court GRANTS Defendant’s motion to

dismiss as to Plaintiff’s lost debt claim. The dismissal is without prejudice because

the claim is unripe.

   b. Are Plaintiff’s collection expenses incurred prior to July 28, 2015 time-barred?
   As D’Addario makes clear, the Second Circuit has “…long recognized that a

plaintiff may recover legal fees, including expenses incurred in one or more attempts

to combat a defendant’s RICO violations through the legal system, as damages in a

civil RICO action.” 901 F.3d at 96. Unlike a lost debt, collection expenses may increase

over time and the previously incurred expenses will not disappear and are therefore

neither speculative nor improvable. Id. (citing Bankers Trust Co., 859 F.2d at 1106).



                                           24
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 25 of 55



The problem is paradoxical in that the Defendants argue that Plaintiff’s claims are

both unripe and beyond the statute of limitations.


   In the Second Circuit, a civil RICO action begins to accrue when Plaintiff

discovers or should have discovered the injury and runs through a four-year statute

of limitations. Bankers Tr. Co, 859 F.2d at 1102 (citing Agency Holding Corp. v.

Malley-Duff & Assocs., Inc., 483 U.S. 143, 156, (1987) for the proposition that civil

RICO actions are subject to a four-year statute of limitations). Bankers Tr. Co.

recognized that civil RICO actions are subject to the rule of separate accrual: “[e]ach

time plaintiff discovers or should have discovered an injury caused by defendant's

violation of § 1962, a new cause of action arises.” Bankers Tr. Co., 859 F.2d at 1102.


   The Defendants argue that the Trustee knew by 2011 that Scott had engaged in a

series of fraudulent transactions to render himself judgment proof. [Dkt. 58 at 25-36].

In response, the Plaintiff argues that the four-year statute of limitations begins to run

when the bankruptcy court approves the Trustee’s attorneys fees, at which time, the

Trustee would be obliged to pay them. [Dkt. 70 at 37-38] citing 11 U.S.C. § 330. In

reply, the Defendants argue that Bankers Trust holds that a plaintiff cannot delay

accrual of the claim until the collection expenses are paid. [Dkt. 82 at 19-20].


   In Bankers Trust, after holding that a four year statute of limitations applied and

considering the rule of separate accrual, the Second Circuit affirmed the district

court’s decision that “…Bankers suffered injury as to each expense when it became

obligated to pay that expense, and not at some later date when it actually made the

payment.” 859 F.2d at 1105. Quoting the district court’s decision, the Second Circuit

affirmed that Bankers could not postpone the accrual of its claim by delaying
                                            25
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 26 of 55



payment of its legal expenses. Id. The plaintiff-creditor in Bankers Trust, as a private

litigant, was obligated to pay their attorneys for work performed at the time it was

performed.


   The application of this principle to the instant matter is more quarrelsome. The

estate cannot pay legal expenses to the trustee until approved by the bankruptcy

court. 11 U.S.C. § 330(a)(1)(A)-(B). The bankruptcy code comprehensively sets forth

specific factors for the court to consider when determining compensation and the

court may award less than the compensation requested. 11 U.S.C. § 330(2)-(4). This

creates a perverse incentive to forestall the bill submission to the bankruptcy court

and effectively toll the statute of limitations and then treble the damages.


   It is undisputed that Plaintiff has at least some collection expenses that the estate

is obligated to pay that were incurred within the four-year statute of limitations.

Consequently, the issue is not fully dispositive. The party invoking the statute of

limitations, as an affirmative defense, bears the burden of proof on that defense. See

Smith v. United States, 568 U.S. 106, 112 (2013). At this early juncture, there is

insufficient information for the Court to rule as to when the statute of limitations for

Plaintiff’s collection expenses begins.


      c. Substantive RICO offenses


      A Plaintiff asserting a civil RICO action must establish that the RICO predicate

offense “not only was a ‘but for’ cause of his injury, but was the proximate cause as

well. Proximate cause for RICO purposes, we made clear, should be evaluated in

light of its common-law foundations; proximate cause thus requires some direct

relation between the injury asserted and the injurious conduct alleged. A link that is
                                          26
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 27 of 55



“too remote,” “purely contingent,” or “indirec[t]” is insufficient.” Hemi Grp., LLC v.

City of New York, N.Y., 559 U.S. 1, 9 (2010) (quoting Holmes v. Sec. Inv'r Prot. Corp.,

503 U.S. 258, 268, 271, 274 (1992)(internal quotation marks and citations omitted)


      i. Bankruptcy fraud in violation of 18 U.S.C. § 152(7)2


      The first predicate offense alleged is bankruptcy fraud in violation of 18 U.S.C.

§ 152(7), which subjects to criminal penalty anyone who in “a personal capacity or

as an agent or officer of any person or corporation, in contemplation of a case under

title 11 by or against the person or any other person or corporation, or with intent to

defeat the provisions of title 11, knowingly and fraudulently transfers or conceals

any of his property or the property of such other person or corporation.”


      The Defendants argue that they are unaware of any authority holding that §

152(7) applies to the transfer of assets by one who is not a debtor, an insider or agent

of a debtor, or contemplating filing bankruptcy, to allegedly impede a claw-back

action by a trustee. [Dkt. 58 at 28-29]. The Defendants urge the Court to apply the

rule of lenity and decline to interpret the statute to apply to the novel circumstances

raised. In opposition, Plaintiff cites the statute’s legislative history, which shows that

Congress expanded the statute to apply its reach beyond debtors, and that the rule

of lenity is inapplicable because the statute is unambiguous. [Dkt. 70 at 39-42].


      Collier on Bankruptcy opines that § 152(7) is the broadest paragraph

contained in the bankruptcy code’s criminal fraud section. 1 Collier on Bankruptcy



2Plaintiff’s opposition brief states that “[t]he Complaint alleged violations of 18
U.S.C. §152(1) as a predicate act. The Trustee is not pursuing a claim that any
Defendant’s conduct violated 18 U.S.C. §152(1).”
                                             27
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 28 of 55



P 7.02 (16th 2020). The statute covers both pre- and post- petition conduct and the

term “transfer” takes on a broad construction. Id. Typically, but not exclusively, a §

152(7) prosecution involves a “bust-out” scheme, where the defendant buys

merchandise on credit and then sells the merchandise at a steeply discounted rate,

never intending to pay for it and intending to file bankruptcy instead. See Burke v.

Dowling, 944 F. Supp. 1036, 1065 (E.D.N.Y. 1995)(explaining a bust-out scheme). The

allegations here do not comport with the prototypical § 152(7) prosecution.


       The Defendants argue that Plaintiff has not alleged any fraud arising from any

existing duty or misrepresentation to the bankruptcy court. “In order to make out a

violation of 18 U.S.C. § 152(7), which is the alleged predicate act, plaintiffs must

allege specific facts demonstrating that [debtor] made the transfer in contemplation

of bankruptcy or otherwise with an intent to defraud a United States bankruptcy court

or defeat the bankruptcy laws. An intention to engage in a transfer for the purpose

of hindering potential creditors does not alone arise to the level of bankruptcy fraud.”

First Capital Asset Mgmt., Inc. v. Brickellbush, Inc., 219 F. Supp. 2d 576, 582 (S.D.N.Y.

2002), aff'd sub nom. Satinwood, Inc., 385 F.3d 159 (italics in original). In a

corresponding footnote, Brickellbush cites Burke as an example of a case where a

plaintiff failed to plead bankruptcy fraud with particularity when they alleged that

they were “incurring obligations that they knew they could not meet,” but failed to

allege “that any defendant ever gave any thought to the prospect of filing for

bankruptcy in a U.S. court.” Id. (quoting Burke, 944 F. Supp. at 106 (italics in

original)).


       At issue is the application of the second alternative basis for the intent

                                            28
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 29 of 55



requirement, a disjunctive clause, as is what is meant by acting with “intent to defeat

the provisions of title 11.” Collier explains that this term means:

      At a minimum, this component requires the defendant to act in such a way as
      to intentionally effect a deviation from the distributions anticipated by title 11
      liquidations, including both the priorities and the rule that claimants within a
      class share pro rata. As formulated by the Tenth Circuit: “[T]he provisions of
      Title 11 of the Bankruptcy Law are defeated when a person without Court
      approval acts in a manner that diminishes the estate of the debtor, and thus
      interferes with the equitable use of [sic] distribution of any material part of the
      assets of the estate.”
1 Collier on Bankruptcy P 7.02 (16th 2020)(quoting jury instruction excerpted in

United States v. Cardall, 885 F.2d 656, n. 43 (10th Cir. 1989)(from the charge of

fraudulent receipt of property belonging to a bankrupt’s estate, § 152(5)). The outer

bounds of the “intent to defeat the provisions of title 11” appear to relate to

transactions which effect priorities and the application of other distributional rules.


      In determining whether conduct violated 18 U.S.C. § 152(7) the court looks to

the language and the intent of the statute. The allegations here do not comport with

a prototypical prosecution of bankruptcy fraud under § 152(7). Neither the

Defendants, nor the Plaintiff, nor the Court could identify a criminal case brought

under § 152(7) against a bankruptcy creditor. Nevertheless, the facts alleged comport

with the text and purpose of this provision, which exists to subject to criminal

penalty those persons who engage in bankruptcy planning to retain assets that are

properly within the debtor’s estate for the benefit of all creditors through fraudulent

transfer and concealment.


      The rule of lenity is inapplicable because the statute is unambiguous. See

United States v. Sabbeth, 262 F.3d 207, 215–16 (2d Cir. 2001)(“Congress enacted

Section 152 and its predecessor statute—11 U.S.C. § 52(b)—to prevent and punish
                                           29
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 30 of 55



efforts to defeat the provisions of Title 11, see United States v. Shapiro, 101 F.2d 375,

379 (7th Cir.1939) (interpreting the predecessor statute), including the rule that

“creditors of equal priority should receive pro rata shares of the debtor's property,”

Begier v. IRS, 496 U.S. 53, 58 (1990). A defendant who fraudulently transfers assets

that rightfully belong to a corporation about to file for bankruptcy undermines this

pro rata distribution of assets, by making it difficult for creditors to locate and

properly distribute these assets.”).


      Plaintiff satisfied the heighted pleading requirement to allege that members of

the enterprise sought to hinder and have in fact hindered the bankruptcy trustee’s

ability to marshal the bankrupt debtor’s assets and distribute them equitably to the

creditors. These Defendants deprived the victims of the Goldberg Ponzi scheme of

their equitable share of the bankruptcy estate by fraudulently transferring Scott’s

assets including his net winnings from the Goldberg Ponzi scheme, to an irrevocable

trust (Scott A. Labonte Dynasty Trust) with the express intent to remove them from

the Trustee’s reach while impermissibly allowing Scott unfettered access to the

funds for his personal use. The members of the enterprise conceived and executed

this fraudulent plan in contemplation of the pending adversarial proceeding in

bankruptcy that they anticipated to require the disgorgement of the net winnings.

After transferring the assets to avoid their subsequent attachment, Scott concealed

the transfer from the Trustee and the bankruptcy court when Scott stipulated to the

pre-judgment remedy order in February 2011. [Compl. ¶ 111]. Because of the

enterprise’s fraudulent conduct Scott received more than his pro rata share of the

Goldberg bankruptcy estate as the enterprise had intended.


                                            30
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 31 of 55



      For purposes of Defendants’ motion to dismiss, the bankruptcy fraud claim

will proceed against the enterprise. Accordingly, the Defendant’s motion to dismiss

as to this predicate act is DENIED.


      ii. Obstruction of Justice under 18 U.S.C. §§ 1503 and 1512


      Next, the Defendants argue that the asset transfers at issue cannot constitute

obstruction of justice under 18 U.S.C. §§ 1503 and 1512. The Court agrees. In order

to convict for obstruction of justice under the omnibus clause of section 1503, the

government must establish “(1) that there is a pending judicial or grand jury

proceeding constituting the administration of justice, (2) that the defendant knew or

had notice of the proceeding, and (3) that the defendant acted with the wrongful

intent or improper purpose to influence the judicial or grand jury proceeding,

whether or not the defendant is successful in doing so—that is, that the defendant

corruptly intended to impede the administration of that judicial proceeding.” United

States v. Quattrone, 441 F.3d 153, 170 (2d Cir. 2006)(quotations and citations

omitted); see also United States v. Aguilar, 515 U.S. 593, 599 (1995).


      The Defendants argue that the conduct at issue, the enterprise’s efforts to

fraudulently place assets beyond the reach of the Trustee does not constitute

obstruction of justice because it does not interfere with judicial proceedings or

procedure. [Dkt. 58 at 32-33]. The Defendants cite dicta in In re Grand Jury Subpoena

Duces Tecum Dated Sept. 15, 1983, 731 F.2d 1032, 1040 (2d Cir. 1984) addressing

whether the Government could invoke § 1503 for hindering its efforts to collect

contempt fines. The Second Circuit was skeptical of the application of § 1503 to

those facts because “[t]he section appears to be directed toward attempts to deflect
                                           31
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 32 of 55



jurors, witnesses, or judicial officials from the proper performance of their duties,

rather than generally to reach efforts to frustrate the intended effect of an already

rendered judgment.” Id at 1040. The Second Circuit went on to state “[o]ur research

has disclosed no case upholding a conviction for violation of § 1503 based on

conduct intended to remove an unattached asset from the jurisdiction of the court

but not to sway a judicial officer, juror, or witness by threat, promise, or deception.”

Id.


      In opposition, Plaintiff argues that the Second Circuit has held that a

bankruptcy trustee is a judicial officer within the meaning of § 1503. United States v.

Crispo, 306 F.3d 71, 78 (2d Cir. 2002). In Crispo, a debtor was charged with violating

§ 1503 for threatening to kidnap the daughter of the bankruptcy attorney hired by a

trustee. Id. at 75. The Second Circuit reasoned that holding that bankruptcy trustees

were court officers would not expand § 1503 to innocent conduct because § 1503

only reaches corrupt endeavors to obstruct justice. Id. at 81-82.


      Plaintiff argues that the Defendants violated § 1503 by impeding the Trustee

in his official duties to “(1) collect and reduce to money the property of the estate for

which such trustee serves, and close such estate as expeditiously as is compatible

with the best interests of parties in interest.” 11 U.S.C. § 704(a)(1). The Plaintiff also

argues that Defendants also violated § 1503 by causing a delay in the disposition of

the bankruptcy estate. [Dkt 70 at 43-44]. The Court disagrees. Plaintiff does not allege

any Defendant filed a false, misleading, or threatening statement intended to compel

a judicial officer to act in any schedule, pleading or other sworn statement filed in or

communication with the bankruptcy court.

                                            32
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 33 of 55



      A review of the cases Plaintiff cites for his argument that causing a delay in a

judicial proceeding is a prima facie case of obstruction of justice shows that they

bear no categorical distinction from other cases where corrupt means are employed

in an effort to effect a judicial proceeding. For example, in United States v. Neal, 951

F.2d 630, 632 (5th Cir. 1992), the defendant-appellant sent a letter to the clerk of the

court falsely claiming to be a juror from the underlying criminal case against the

defendant. Id. at 632-33. Similarly, Nye v. United States, 137 F.2d 73, 76 (4th Cir. 1943),

which incorporates the facts of 113 F.2d 1006 (4th Cir. 1940), is a coerced affidavit

case. In United States v. Newton, 452 F. App'x 288, 291 (4th Cir. 2011), the defendant

tipped off the target of a search warrant. The three cases concern the integrity of the

judicial process itself, not the effect of the alleged obstruction.


      The Court finds the dicta in In Re Grand Jury Subpoenas instructive. The Court

agrees with the Defendants that the Plaintiff’s status as an officer of the court does

not convert the Plaintiff’s fraudulent conveyance claims into obstruction of justice

absent some alleged misconduct that goes to the proceedings themselves, rather

than the Trustee’s ability to collect an already rendered judgment. The fact that

neither the Plaintiff nor the Court have identified a case “upholding a conviction for

violation of § 1503 based on conduct intended to remove an unattached asset from

the jurisdiction of the court but not to sway a judicial officer, juror, or witness by

threat, promise, or deception” In Re Grand Jury Subpoenas, 731 F.2d at 1040, is

strongly suggestive of the outer bounds of the criminal offense.


      Accordingly, the Court dismisses the Complaint as to the alleged predicate

acts of obstruction of justice in violation of 18 U.S.C. §§ 1503 and 1512.

                                             33
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 34 of 55



      iii. Wire Fraud in violation of 18 U.S.C. § 1343


      The next alleged predicate offense at issue is wire and mail fraud. “The

essential elements of [mail and wire fraud] are (1) a scheme to defraud, (2) money or

property as the object of the scheme, and (3) use of the mails or wires to further the

scheme.” United States v. Weaver, 860 F.3d 90, 94 (2d Cir. 2017). The Defendants’

challenge the sufficiency of Plaintiff’s allegations as to the second and third

elements. [Dkt. 58 at 35-41]. As to the property element, the Defendants argue that

the Trustees do not and cannot argue that they had a property interest before the

Trustee secured the judgment against Scott in 2017. [Id. at 37-39](citing Picard v.

Fairfield Greenwich Ltd., 762 F.3d 199, 212 (2d Cir. 2014) (“Nor does the Trustee enjoy

a statutory right to those assets. Our case law is clear that assets targeted by a

fraudulent conveyance action do not become property of the debtor's estate under

the Bankruptcy Code until the Trustee obtains a favorable judgment.”)(citing In re

Colonial Realty Co., 980 F.2d 125, 131 (2d Cir. 1992)).


      In opposition, the Plaintiff argues that the estate’s chose in action is a property

right and that the Defendant’s fraudulent transfer and concealment of property

injures that right. [Dkt. 70 at 47-50](citing Gutierrez v. Givens, 989 F. Supp. 1033 (S.D.

Cal. 1997)). The Court agrees with the Plaintiff.


      In McNally v. U.S., 483 U.S. 350 (1987), the U.S. Supreme Court held that the

mail fraud statute limited its scope to the protection of property rights and therefore

did not apply to defrauding citizens of their intangible right to good government.

(superseded by statute, 18 U.S.C. § 1346). McNally did not address when the property

interest needed to vest, however.
                                            34
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 35 of 55



      The allegations in the complaint go beyond a pre-judgment fraudulent

conveyance. As alleged, the Defendants entered a fraudulent scheme in anticipation

of the Plaintiff’s asserted intangible property right vesting in the future; first by

rendering Scott judgment proof and then disbursing the ill-gotten gains from the

Ponzi scheme under false pretenses, knowing that the source of those proceeds was

subject to a pre-judgment attachment. As a consequence, Plaintiff’s chose of action,

itself a property interest, was rendered worthless to the estate when it finally vested.


      The right to pursue Scott to claw back the Goldberg Ponzi scheme funds

belonged exclusively to the estate. Mitchell Excavators, Inc. by Mitchell v. Mitchell,

734 F.2d 129, 131 (2d Cir.1984). “Property of the estate under § 541[a][1] “includes

all kinds of property, including tangible or intangible property, causes of action ...

and all other forms of property....”; see also In re Keene Corp., 164 B.R. 844, 852

(Bankr. S.D.N.Y. 1994)(“If the trustee has standing to assert the claim for the benefit

of the estate, no individual creditor can assert the claim unless it has been

abandoned or the creditor obtains relief from the automatic stay.”). The Trustee has

the right to assign its avoidance powers. In re Greenberg, 266 B.R. 45 (Bankr.

E.D.N.Y. 2001). As a matter of bankruptcy and property law, the Trustee’s rights here

were exclusive and alienable.


      Courts “…construe the ‘property requirement’ liberally,” although its scope is

not “unbounded.” Fountain v. United States, 357 F.3d 250, 256 (2d Cir. 2004). The

exclusivity and transferability of the Plaintiff’s right to assert the claw back action

distinguishes this case from situations where the property interest asserted is the

chance to compete with others for a business opportunity. See, e.g. [Dkt. 58 at

                                           35
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 36 of 55



38](citing United States v. Henry, 29 F.3d 112, 113-14 (3d Cir. 1994)(public official did

not meet McNally property standard by depriving bank of its interest in a fair bidding

opportunity in bid rigging scheme).


      United States v. Adler, 186 F.3d 574 (4th Cir. 1999) is also distinguishable.

There, the defendant contracted with the House of Blues to supply them with custom

t-shirts to sell during the 1996 Olympic games. The defendant entered an unsecured

contract with a subcontractor (a printer), subject to the defendant’s personal

guarantee. Id. at 575. Following the Olympic bombing, the House of Blues reduced

the quantity of their t-shirt order but settled with the defendant on their breach of

contract claim. The defendant’s company was insolvent at the time it received the

settlement payment. Id. He used the settlement funds to pay some unsecured

vendors and then issued a bonus to himself and the co-owner, after which they left

the country and deposited the funds in a foreign account. Id. Upon their return, they

falsely told the printer that they would be paid and that the company was doing well.

Id. The defendant provided a false list of payments made with the settlement funds,

which omitted the co-owners’ bonuses. Id. at 576.


      The Fourth Circuit affirmed the district court’s dismissal of the wire fraud

conviction because a “claim on debt is distinct from a claim to particular funds to

satisfy that debt and the mere existence of the former does not give rise to the latter.”

Id. at 579. The Fourth Circuit went on, however, to note that “…Printgear [the

subcontractor] did nothing to secure payment from particular funds and did nothing

at all to ensure payment other than to obtain personal guarantees…” Id. at 579.


      Here, Plaintiff has set forth sufficient facts to establish that they had a legal
                                            36
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 37 of 55



right to the money in question. Unlike Adler, Plaintiff alleges that Scott and others

engaged in fraud by first transferring assets to the Scott A. LaBonte Dynasty Trust,

and then, after the pre-judgment remedy entered against Scott, concealing and then

disbursing assets to Scott’s benefit that otherwise would have been subject to the

pre-judgment remedy inuring to Plaintiff’s benefit.


      Next, the Defendants argue that Plaintiff has not alleged a “scheme to

defraud,” meaning conduct that is “designed to defraud by representations as to the

past or present, or suggestions and promises as to the future.” [Dkt. 58 at 39](citing

United States v. Reifler, 446 F.3d 65, 95 (2d Cir. 2006)). The Defendants argue that

“[n]one of the parties to the asset transfers is alleged to have had a duty of

disclosure to the Trustee or the bankruptcy court, or to have made any

misrepresentation of fact to the Trustee or anyone else.” [Id.].


      In opposition, the Plaintiff argues that, unlike common law fraud, the wire fraud

statute does not contain a requirement to plead fraudulent misrepresentation. [Dkt.

70 at 50](citing also to Reifler, 446 F.3d at 95]. In reply, the Defendants contend that

Plaintiff misstates the rule: the wire communications themselves do not need to be

false to satisfy the transmission element so long as the transmission is “incident to

an essential part of the scheme,” but Plaintiff must still establish a scheme to

defraud. [Dkt. 82 at 22-23].


      The Defendants are correct as to the applicable legal standard, but Plaintiff

has adequately pled a “scheme to defraud.” For example, Plaintiff alleges that Sally

misrepresented in testimony that the June 2010 transfers were for estate planning

purposes, although Judge Thompson found her explanation pretextual under the
                                           37
           Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 38 of 55



circumstances. [Compl. ¶ 68-69]. Scott continued to access money generated by the

transferred properties from the dynasty account by drawing checks and having his

wife sign them, which created the illusion that the dynasty trust is in fact separate

property. [Compl. ¶¶ 112-115]. In another instance, Marilyn provided Scott with her

signature stamp so that he could issue checks from the newly formed MPL 2015

Revocable Trust to pay credit card expenses. [Compl. ¶¶ 257-264]. Attorney

Bourdeau’s notes reference a potential “claw back” by a “Hartford Trustee.” [Compl.

¶ 64.]. During their depositions, both Mr. Sparveri and Attorney Bourdeau admitted

that the purpose of the meeting was to determine a course of action to place Scott’s

assets beyond the reach of the Trustee. [Compl. ¶¶ 65-67]. These allegations go

beyond efforts to frustrate creditors because Plaintiff plausibly alleges that the

vehicles the Defendants used to intentionally permit Scott to continue to access the

“property” of the estate were a farce.


         The Court concludes that Plaintiff has sufficiently alleged the predicate act of

wire fraud in violation of 18 U.S.C. § 1343 because Plaintiff has sufficiently alleged

that the estate’s property was harmed through a scheme to defraud the estate of its

property facilitated by the use of interstate wires.


   iv.      Money Laundering in violation of 18 U.S.C. §§ 1956 and 1957


   The final alleged predicate offense is money laundering in violation of § 1956 and

in violation of § 1957, as to Sally. To prevail under the money laundering statutes,

the government must show that defendant “(1) acquire[d] the proceeds of a specified

unlawful activity and then (2) engage[d] in a financial transaction with those

proceeds.” United States v. McCarthy, 271 F.3d 387, 394–95 (2d Cir. 2001).
                                             38
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 39 of 55



   The Defendants argue that the Plaintiff has not alleged money laundering

because Plaintiff has not alleged that the monies at issue were “proceeds of unlawful

activity.” [Dkt. 58 at 41-44].


      “[F]unds become proceeds [for purposes of Section 1956] when they are

derived from an already completed offense, or a completed phase of an ongoing

offense.” United States v. Szur, 289 F.3d 200, 214 (2d Cir. 2002). The predicate offense

must be distinct from those transactions constituting money laundering. Bankruptcy

fraud is a “specified unlawful activity” under 18 U.S.C. § 1956(c)(7)(D). “In

determining whether the underlying crime, or a discrete phase of that crime, has

been completed so as to generate “proceeds,” the central inquiry is one of

distinctness, not timing.” Id. at 214.


      The First Circuit’s decision in United States v. Ledee, 772 F.3d 21 (1st Cir. 2014)

is instructive. There, the defendant-debtor’s initial property transaction constituted

bankruptcy fraud in violation of 18 U.S.C. § 152(7), after which eight manager’s

checks were made payable to four of his relatives, which separately constituted

money laundering. Id. at 35. Put another way, in Ledee, the debtor-defendant’s

bankruptcy fraud conviction would have stood in the absence of the payments to his

relatives.


      In this case, for pleading purposes, Plaintiff alleged that the fraudulent transfer

of assets to the purportedly irrevocable Scott A. Dynasty Trust constituted

bankruptcy fraud in violation of 18 U.S.C. § 152(7). Thus, at the time of the completed

transfers, the assets were “proceeds” for purposes of § 1956. Thereafter, like Ledee,

the enterprise enabled Scott to liquidate the assets in the Scott A. LaBonte Dynasty
                                           39
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 40 of 55



Trust for Scott’s benefit, which were financial transactions with those proceeds. See

also Sabbeth, 262 F.3d at 216, n.9 (subsequent transaction of proceeds of

bankruptcy fraud sufficient to constitute money laundering).


        Accordingly, the Court DENIES the Defendants’ Motion to Dismiss the counts

of the Complaint alleging money laundering in violation of, 18 U.S.C. §§ 1956 and

1957, as Plaintiff has sufficiently alleged that the Defendants engaged in a “financial

transaction [that] with the proceeds of some form of unlawful activity.” 18 U.S.C. §

1956.


   c. Has Plaintiff alleged the existence of an “enterprise” for purposes of RICO?
   The RICO statute defines “enterprise” as “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals

associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). The Supreme

Court has observed in this regard that “[t]he term ‘any’ ensures that the definition

has a wide reach, and the very concept of an association in fact is expansive.” Boyle

v. United States, 556 U.S. 938, 944, 129 (2009). It has further instructed that, in

accordance with the law’s purposes, the RICO statute is to be “liberally construed,”

giving a broad and flexible reach to the term “association-in-fact.” Id.


   “In line with this general approach, the Supreme Court has rejected attempts to

graft onto the statute formal strictures that would tend to exclude amorphous or

disorganized groups of individuals from being treated as RICO ‘enterprises.’ RICO

associations-in-fact need exhibit only three structural features: (1) a shared purpose;

(2) relationships among the associates; and (3) “longevity sufficient to permit these

associates to pursue the enterprise’s purpose.” D'Addario, 901 F.3d at 100 (2d Cir.

                                           40
           Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 41 of 55



2018)(citing Boyle, 556 U.S. at 946). Proof of an enterprise is analytically distinct, but

proof of the elements of an enterprise may also coalesce with the racketeering

activity. Boyle, 556 U.S. at 947(citing United States v. Turkette, 452 U.S. 576, 583

(1981)).


   The Court concludes that Plaintiff has plausibly alleged the existence of an

enterprise as to the LaBonte family. Apart from the bonds of kinship, the Complaint

alleges in detail the decades-long common real estate dealings and familial trusts

structures that enabled the family to act in concert to shield Scott from liability for

the judgment. The LaBonte family businesses and trusts were the means by which

the alleged predicate acts were committed. The face of the complaint alleges an

“enterprise” as to the LaBonte family that extends beyond the allegations of

racketeering activity. Each of the LaBonte family members are alleged to have made

discretionary decisions in furtherance of the enterprise and the predicate offense of

wire fraud, knowing the impropriety of its purpose.


   The more difficult issue is raised by the non-familial defendants in their individual

motions to dismiss as to whether Plaintiff sufficiently alleged that they joined the

“enterprise,” under 18 U.S.C. § 1962(c) or conspired to violate RICO under 18 U.S.C.

§ 1962(d). See United States v. Applins, 637 F.3d 59, 75 (2d Cir. 2011)(comparing §

1962(c) with § 1962(d). Mr. Sparveri is the only defendant that Plaintiff alleges

engaged in substantive racketeering offenses in violation of § 1962(c) who is not a

member of the LaBonte family. [Compl. ¶¶ 348-365]. Unlike a substantive RICO

violation (§ 1962(c)), a conspiracy to violate RICO under § 1962(d) does not require

proof that the defendant agreed to operate the enterprise or to commit the predicate

                                            41
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 42 of 55



acts. United States v. Yannotti, 541 F.3d 112, 121 (2d Cir. 2008).


   The allegations against Mr. Landino, Attorney Bourdeau, and Attorney Marks are

limited to a conspiracy to violate RICO, 18 U.S.C. § 1962(d). A “RICO conspiracy

requires proof: (a) of an agreement to join a racketeering scheme, (b) of the

defendant’s knowing engagement in the scheme with the intent that its overall goals

be effectuated, and (c) that the scheme involved, or by agreement between any

members of the conspiracy was intended to involve, two or more predicate acts of

racketeering.” United States v. Zemlyansky, 908 F.3d 1, 11 (2d Cir. 2018), cert. denied,

139 S. Ct. 1355 (2019).


   i.     Sally LaBonte


        18 U.S.C. § 1962(c) makes it unlawful “for any person employed by or

associated with any enterprise ... to conduct or participate, directly or indirectly, in

the conduct of such enterprise's affairs through a pattern of racketeering activity....”

The term “conduct” means some degree of direction and the word “participate”

refers to the operation or management of the enterprise. Reves v. Ernst & Young,

507 U.S. 170, 179 (1993).


   In Reves, the bankruptcy trustee of a farmers’ co-op sued its former audit

accounting firm alleging that they deliberately inflated assets to deceive noteholders

as to the co-op’s insolvency and committed securities fraud. Id. at 172-76. In holding

that “persons” must take some part in the participation or management of the

enterprise’s affairs, the Supreme Court rejected the United States’ amicus argument

that the test would limit the liability of outsiders. Id. at 184-85; (“Of course,

“outsiders” may be liable under § 1962(c) if they are “associated with” an enterprise
                                         42
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 43 of 55



and participate in the conduct of its affairs—that is, participate in the operation or

management of the enterprise itself—but it would be consistent with neither the

language nor the legislative history of § 1962(c) to interpret it as broadly as

petitioners and the United States urge.”) Id. at 185.


   Sally argues that her alleged participation in the enterprise does not satisfy the

Reves test because she is not alleged to have participated in the formation of the

Scott A. LaBonte Dynasty Trust, nor did she control the assets that were placed in

it. [Dkt. 54 at 15]. On the contrary, she argues that the Plaintiff alleges, both in the

Complaint and during the adversarial proceeding, that Scott, not Sally exercised

control in diverting assets. [Id. at 16-17]. As to the transfers involving the former

Devcon property, she argues that the Plaintiff alleges that Scott and Roland are

responsible for those decisions. [Id. at 17-18].


   In opposition, the Plaintiff argues that the Reves standard requires that the

defendant have “some part in directing the enterprise’s affairs.” [Dkt. 71 (Pl Opp’n)

at 15)(citing Reves, 507 U.S. at 179)(emphasis added). Reves makes clear that

“…RICO liability is not limited to those with primary responsibility for the

enterprise's affairs…” 507 U.S. at 179. Plaintiff argues that they allege five instances

where Sally demonstrated “some part in directing the enterprise’s affairs,” namely:

executing twenty assumption agreements and assignments to effectuate Scott’s

transfers to the dynasty trust, providing false sworn testimony to conceal the

purpose of the transfers, permitting Scott to directly receive income from assets in

the dynasty trust, endorsing checks to transfer money to her personal bank account

for Scott’s use, and executing Devcon’s transfer to DEIPM. [Dkt. 71 at 16-17].

                                           43
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 44 of 55



   “In this Circuit, the “operation or management” test typically has proven to be a

relatively low hurdle for plaintiffs to clear.” Satinwood, Inc., 385 F.3d at 176 (citing

examples). In that case, the debtor’s mother was alleged to have transferred money

to her son, received pre-petition assets from him, and made or caused to be made

certain misrepresentations to the bankruptcy court. Id. at 178. The Second Circuit

characterized the allegations as “paint[ing] a picture of a mother helping her son to

defraud the bankruptcy court and trustee. We have concluded that where a

bankruptcy estate is a RICO enterprise, a debtor who engages in bankruptcy fraud

conducts or participates in the conduct of the affairs of the enterprise; thus, it is no

great leap to find that one who assists in the fraud also conducts or participates in

the conduct of the affairs of the enterprise.” Id. at 178.


   Sally’s argument is belied by factual questions as to the degree to which she

exercised decision-making authority. There is no allegation, however, that Scott

forged any documents or acted without Sally’s consent as trustee. Moreover, even if

Sally’s actions were at Scott’s direction, it would not explain Sally’s allegedly false

testimony as to why the assets were initially transferred from Scott and his revocable

trust to the Scott A. LaBonte Dynasty Trust.


   Similarly, the Trustee’s claims against Sally pass muster under the less

demanding standard for conspiracy allegations under § 1962(d). See Satinwood, 385

F.3d at 178 (“conspirator must intend to further an endeavor which, if completed,

would satisfy all of the elements of a substantive criminal offense, but it suffices that

[she   has   adopted]    the   goal   of   furthering   or   facilitating   the   criminal

endeavor.’)(internal quotations and citations omitted). In addition to her affirmative

                                            44
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 45 of 55



acts facilitating the establishment of the Scott A. LaBonte Dynasty Trust and her

deceit as to the timing an purpose of its creation, to secrete assets from the trustee,

she facilitated Scott’s misappropriation and dissipation of the trust’s assets by

relinquishing control over the trust’s finances to Scott.


   The Court DENIES Sally’s Motion to Dismiss, [Dkt. 54].


   ii.   Mr. Sparveri


   Mr. Sparveri argues that under well establish Second Circuit precedent,

professionals cannot be liable under the Reves test, even when those services

proved integral to the enterprise or beyond the ordinary scope, where they knew of

the fraudulent activities, and even in instances where an accountant enjoyed

substantial persuasive power to influence the RICO enterprise. See [Dkt. 57 (Sparveri

Mot. to Dismiss) at 2-11]; [Id at 7](citing Hayden v. Paul, Weiss, Rifkind, Wharton &

Garrison, 955 F.Supp. 248, 254-55 (S.D.N.Y. 1997) (collecting cases)).


   In opposition [Dkt. 75], Plaintiff argues that Mr. Sparveri’s role in relationship to

the enterprise is different from the extensive case law the defendant cites because

Mr. Sparveri exercised discretionary authority to carry out the enterprise’s objective

as a trustee to the Scott A. LaBonte Dynasty Trust. [Dkt. 75 at 3-6].


   As a pleading matter, the Court agrees with Plaintiff that the Trustee has plausibly

alleged that Mr. Sparveri played a role in operating the enterprise. The Complaint

begins with background allegations as to how Mr. Sparveri assisted Scott in

facilitating the feeder-investments into the Ponzi scheme and that he knew the

structure of the investments. [Compl. ¶¶ 35-40]. The Complaint infers that Mr.

                                           45
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 46 of 55



Sparveri also knew or should have known at the time that Scott’s investments with

Goldberg were fraudulent. [Compl. ¶¶ 36-38](Mr. Sparveri is a securities broker, knew

that the interest rate charged would be usurious, and then calculated interest on the

loans as compounding). Once Scott learned of the adversarial action, he met Mr.

Sparveri, Roland, and Attorney Bourdeau for the purpose of moving his assets

beyond the reach of the creditor. [Compl. ¶¶ 66]. Mr. Sparveri’s role went beyond

professional advice and accounting services because he participated in the meeting

to plan a strategy to divert and deplete assets and later exercised judgment as a

trustee to execute that strategy. [Compl. ¶ 77]. The documents to support the

transfers were backdated. [Compl. ¶ 91]. Mr. Sparveri opined on the promissory note

that allowed Scott to allegedly dissipate his assets and then accepted it as a trustee.

[Compl. ¶¶ 94-95, 97-98]. Mr. Sparveri instructed an employee at Devcon, the LaBonte

family owned management company, to make payments directly to Scott for his

personal expenses if Mr. Sparveri could account for the payment. [Compl. ¶ 108].

Plaintiff alleges that there were accounting irregularities, an additionally, that Mr.

Sparveri did not allocate large expenses, such as personal income tax payments and

line-of-credit payments, creating the illusion that the inter-trust promissory notes

had value. [Compl. ¶¶ 126-127].


   Plaintiff has alleged sufficient facts to state a claim as to § 1961(c) liability as to

Mr. Sparveri, not because his relationship with the LaBonte’s extended beyond the

customary role of an accountant, but because he exercised decision making

authority with knowledge of the objective of the alleged conspiracy. Compare Reves,

507 U.S. at 186 (failure to inform the board of the co-op as to a valuation did not

constitute participation) to Napoli v. United States, 45 F.3d 680, 683 (2d Cir.
                                        46
          Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 47 of 55



1995)(defendant private-investigator exercised broad discretion in carrying out

principals’ instructions).


   The Court DENIES Mr. Sparveri’s Motion to Dismiss. [Dkt. 57].


   iii.   Mr. Landino


   To prove a RICO conspiracy, Plaintiff must show that the co-conspirator

“‘embraced the objective of the alleged conspiracy,’ and agreed to commit ...

predicate acts in furtherance thereof.’ Assuming that a RICO enterprise exists, the

government must prove only ‘that the defendant[s] ... know the general nature of the

conspiracy and that the conspiracy extends beyond [their] individual role[s].” United

States v. Rastelli, 870 F.2d 822, 828 (2d Cir.1989). In applying this analysis, we need

inquire only whether an alleged conspirator knew what the other conspirators ‘were

up to’ or whether the situation would logically lead an alleged conspirator ‘to suspect

he was part of a larger enterprise.’ United States v. Zichettello, 208 F.3d 72, 99 (2d

Cir. 2000)(internal citations omitted)


   In his individual motion to dismiss [Dkt. 55 at 12-13], Mr. Landino argues that

Plaintiff has not alleged that he was “associated” with the enterprise. The Court

agrees that Plaintiff failed to plausibly allege that Mr. Landino conspired with the

RICO enterprise.


   In opposition, Plaintiff emphasizes Mr. Landino’s knowledge of the pending

fraudulent conveyance action and the pre-judgment remedy against Scott. [Dkt. 73

(Pl. Opp’n to Landino Mot. to Dismiss) at 8-11]. With knowledge of these liabilities,

Mr. Landino entered transactions which essentially bought out Scott’s share of their

                                           47
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 48 of 55



joint ventures. As a result, Scott received cash payments which were dissipated. In

two instances, Mr. Landino “in attempt to artificially insulate himself from claims by

the Trustee, caused a series of transactions that washed the asset on the same day

he received it.” Id. at 8 (emphasis added).


   The Complaint does not set forth any non-conclusory allegations to suggest that

Mr. Landino paid less than arm’s length consideration for Scott’s positions in their

joint ventures or received less than arm’s length consideration when he sold the

assets. Nor does the Trustee allege that Mr. Landino “parked” assets for Scott. Most

importantly, the Trustee does not allege that Mr. Landino knew how Scott would

dispose of the proceeds from Scott’s share of their joint ventures. Instead, Mr.

Landino asserted offensively in a verified complaint against Scott that Scott was

transferring his assets to his family members. [Compl. ¶ 145(f)]. It does not follow

that Mr. Landino’s purchase of the assets expresses his agreement to aid a

fraudulent scheme while he also sought to enjoin that scheme in a public manner.


   Stripped of conclusions and labels, the allegations in the Complaint suggest that

Mr. Landino knew that Scott’s assets were subject to an attachment, not that Scott

intended to dissipate those assets with the assistance of his family members and

Mr. Sparveri, which is the objective of the enterprise. Rather, the non-conclusory

facts allege suggest that Mr. Landino bought out his former business partner to

avoid legal or financial entanglement with the Trustee. Such conduct may subject

him to a claw back action, but it does not establish that he knowingly entered a

conspiracy to violate RICO, § 1961(d).


   Accordingly, Mr. Landino’s Motion to Dismiss [Dkt. 55] is GRANTED.
                                              48
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 49 of 55



   iv.   Attorney Bourdeau


   Attorney Bourdeau argues that allegations in the Complaint are insufficient to

plausibly allege that he conspired with the enterprise. [Dkt 52]. Specifically, Attorney

Bourdeau argues that Plaintiff fails to plausibly allege that he knew that racketeering

acts were being committed, that the acts were part of a pattern of racketeering

activity used to conduct or operate an enterprise, and that he facilitated the

commission of those acts in furtherance of the conspiracy. [Id. at 5]. Attorney

Bourdeau was present at the strategy meeting where the scheme to create the Scott

A. LaBonte Dynasty Trust for the purpose of secreting assets from the bankruptcy

trustee was hatched.     However, he argues he is not alleged to have had any

involvement in Scott’s determination of which assets to transfer, the undervaluation

of those assets, or that Scott was continuing to receive payments from assets in the

Scott A. LaBonte Dynasty Trust post-transfer. [Id. at 6]. Attorney Bourdeau further

alleges that, following the 2010 intertrust transfers, he is not alleged to have had any

involvement with the alleged conspiracy until he prepared a trust document for

Marilyn in February 2015. [Id. at 6]. He is not alleged to have participated in the

decision to transfer Devcon’s assets to DEIPM, nor is he alleged to have known about

the payments made by the MPL 2015 Revocable Trust to Scott’s benefit. [Id. at 7].


   In opposition, Plaintiff argues that Attorney “Bourdeau also knew that SAL

transferred virtually all of his assets to the SALDT to obstruct the Trustee because

the RICO Meeting Participants discussed their plans to do so at the RICO Meeting,

and in September 2010 he received copies of all of the assignment, assumption, and

consent agreements effectuating the Dynasty Trust Transfers.” [Dkt. 72 (Pl. Mem. in

                                           49
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 50 of 55



Opp’n to Bourdeau Motion to Dismiss) at 6]. As to the trust prepared in 2015, Plaintiff

cites paragraphs in the Complaint excerpting an email exchange between Attorney

Bourdeau and Roland in 2015 where Roland states that there is an “understanding”

that DEIPM will be transferred to “Scott as soon as [h]is current situation allows

since he owned 100% of the old DEI corporation [Devcon].” [Compl. ¶ 263]. The

allegations plausibly allege that Scott and Roland colluded to “park” DEVCON during

the pendency of the Trustee’s litigation. The email cited was in reply to an email from

Attorney Bourdeau with the trust document.


   The fact that Attorney Bourdeau likely knew of the pendency of the Trustee’s

litigation against Scott does not plausibly allege that Attorney Bourdeau knew that

Scott would loot the transferred assets over the course of five years, either with

respect to the initial transfers in 2010 or his next engagement five years later. As

discussed supra., it is the looting of the transferred assets, which alleges predicate

acts of wire fraud, and is the objective alleged to have been jointly undertaken by the

enterprise. Compare to Madanes v. Madanes, 981 F. Supp. 241, 259 (S.D.N.Y.

1997)(denying motion to dismiss brought by attorney on RICO conspiracy allegation

where attorney suggested and allegedly created false signature page to falsely show

that artwork had been transferred before testator’s death).


   Accordingly, Attorney Bourdeau’s Motion to Dismiss, [Dkt. 52] is GRANTED.


   v.    Attorney Marks and Juliano & Marks, LLC


   The allegations against Attorney Marks arise from two instances of the provision

of legal services to Scott and other LaBonte family entities. Attorney Marks

represented Scott and the LaBonte joint venture entities in the Landino transactions
                                         50
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 51 of 55



which occurred between May 2012 through October 2013. [Compl. ¶ 156]. Then, in

late 2014 through early 2015, Attorney Marks completed corporate forms and

amended operating agreements to transfer control of Devcon to the new entity,

DEIPM. [Compl. ¶¶ 230-232].


   The Complaint plausibly alleges that Attorney Marks knew that the Trustee had

obtained a pre-judgment remedy order entered against Scott in 2011 because

Attorney marks inserted language in one of the assignments that expressly excepted

any encumbrances that may exists as a result of the February 2011 prejudgment

remedy order. [Compl. ¶ 111]. The Scott A. LaBonte Dynasty Trust was the transferor.

[Compl. ¶ 157]. Attorney Marks’s representation of the transferor does not suggest

that he knew how the Scott A. LaBonte Dynasty Trust planned to dispose of the

assets. See [Compl. ¶ 168]. The only exception is with respect to a payment to Bank

of America to settle an obligation owed by RCZS, LLC to Bank of America for use of

a private jet after the bank sued RCZS and its guarantors, including Scott. [Compl.

¶¶ 117, 168]. But these facts taken as true do not show that Attorney Marks knew that

an enterprise existed to permit Scott, through pretextual means, to continue to

access funds attached by the estate and then agreed to participate in the scheme by

facilitating the transfer. Plaintiff does not state the identities of the other guarantors

or how Bank of America’s dispute with RCZS was resolved. Notably, Plaintiff does

not allege that Attorney Marks received any benefit beyond his customary fees. Nor

does Plaintiff allege that Attorney Marks prepared any false or fraudulent documents

to advance or conceal the transactions.


    The allegation that Attorney Marks engaged in a RICO conspiracy as to the

                                            51
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 52 of 55



Devcon restructuring is equally dubious. There was no reason for Attorney Marks to

believe that Devcon and its assets were subject to an attachment. See [Compl. ¶ 224]

(PJR application on dynasty trust, which owned Devcon, remains pending sub

judice). Attorney Marks formed a new corporation which assumed Devcon’s assets,

drafted new management agreements, advised on termination notices, and appealed

a determination by the Connecticut Department of Labor, wherein he allegedly

omitted key information about common aspects of the business. [Compl. ¶¶ 230-231,

245-247]. Here too, the information is insufficient to allege an agreement because

Plaintiff does not allege that Attorney Marks knew that the new owners of

Devcon/DEIPM, Marilyn as trustee and Roland as manager, would allegedly collude

to permit Scott to loot LaBonte family assets formerly managed by Devcon.


   Accordingly, Attorney Marks and Juliano & Marks, LLC’s motion to dismiss, [Dkt.

56] is GRANTED because Plaintiff has not alleged that Attorney Marks knowingly

joined a racketeering scheme.


   d. Has Plaintiff alleged continuity for RICO purposes


      The final pleading issue raised by the parties in their joint memorandum is

whether Plaintiff alleges “…at least two predicate acts, show that the predicate acts

are related, and that they amount to, or pose a threat of, continuing criminal activity.”

Democratic Nat'l Comm. v. Russian Fed'n, 392 F. Supp. 3d 410, 442 (S.D.N.Y. 2019).

The “continued criminal activity” requirement can be established through “closed

end continuity,” meaning evidence of predicate acts extending over a substantial

period. H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 241 (1989). “Although closed-ended

continuity is primarily a temporal concept, other factors such as the number and
                                            52
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 53 of 55



variety of predicate acts, the number of both participants and victims, and the

presence of separate schemes are also relevant in determining whether closed-

ended continuity exists.” Cofacredit, S.A. v. Windsor Plumbing Supply Co., 187 F.3d

229, 242 (2d Cir. 1999).


      “To establish closed-ended continuity, “a plaintiff must provide some basis

for a court to conclude that defendants' activities were ‘neither isolated nor

sporadic.’” DeFalco v. Bernas, 244 F.3d 286, 321 (2d Cir. 2001)(quoting GICC Capital

Corp. v. Technology Finance Group, Inc., 67 F.3d 463, 467 (2d Cir.1995)). The Second

Circuit has held that predicate acts spanning two years is sufficient to establish

“closed-ended continuity,” but that a year and a half was insufficient. DeFalco, 244

F.3d at 322.


      The Defendants commonly argue that since Plaintiff alleged a single scheme,

consisting of discrete and sporadic asset transfers, targeting a single victim,

involving a five-member enterprise, it cannot constitute a pattern of criminal

conduct. [Dkt. 58 at 55-56]. In opposition, Plaintiff argues that the enterprise achieved

its overarching purposes through “sustained and continuous” criminal activity

through discrete schemes of a varied nature over six years. [Dkt. 70 at 56-57].


      The Court agrees with the Defendants that the number of victims, i.e. the loss

to Mr. Goldberg’s victims who remain unpaid because of the collection expenses

incurred to unravel the alleged looting, is not relevant. These victims could not have

independently asserted a claim against Scott to stop the alleged looting because the

assets being looted were traceable to the property of the estate. Supra. However, the

purpose of considering the multiplicity of victims is to determine whether the
                                            53
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 54 of 55



enterprise’s predicate offenses are part of a pattern of criminal conduct, i.e. that

criminal acts targeting a large number of victims is more suggestive of a pattern of

racketeering activity than would be the case if the fraud targeted a single victim.


      The Court agrees with the Plaintiff that the allegations in the Complaint

sufficiently allege a pattern of racketeering activity. Plaintiff alleges a common

objective or scheme that achieved its objective through a continual chain of multiple

predicate acts, by multiple participants, over several years. The Complaint is replete

with specific and general examples of participants in the enterprise authorizing

transfers out of the Scott A. LaBonte Dynasty Trust for Scott’s benefit. For example,

¶ 124 alleges that on October 2013, Scott handwrote a $400,000 check payable to

Sally that Sally endorsed, the funds from which were used to pay Scott’s personal

and business expenses. By paying Scott’s personal and business expenses from

Sally’s account, they attempted to avoid alerting the Trustee who was then

investigating the Scott A. LaBonte Dynasty Trust. [Id.]. Two years later, between

March 2015 and October 2017, Scott paid in excess of $600,000 in credit card bills

from funds he accessed from a different trust because Marilyn gave him unfettered

access to the account. [Compl. ¶¶ 262-264]. Plaintiff has, in sufficient detail, alleged

a serious scope of activity reaching beyond “discrete asset transfers” and “sporadic

bursts of activity at key points in time.” [Dkt. 58 at 58](quoting Brickellbush, Inc., 219

F. Supp. 2d at 587)).


      In this case, Plaintiff has sufficiently alleged closed-end continuity based on

the duration and the interrelationship between the predicate acts.




                                            54
         Case 3:19-cv-01533-VLB Document 89 Filed 09/30/20 Page 55 of 55



                                     Conclusion


       For the foregoing reasons, the Court holds that Plaintiff has standing to assert

a RICO claim, however, the “lost debt” claim is unripe and is so dismissed. The Court

denies the Defendants’ partial motion to dismiss as to the applicability of the statute

of limitations to collection expenses without prejudice to renew. The Complaint is

dismissed as to obstruction of justice as an alleged predicate act. The Court enters

the following orders:


   -   Dkt. 51, Defendant Marilyn LaBonte and Roland LaBonte’s Motion to Dismiss
       is DENIED, except with respect to the ruling in the paragraph above.
   -   Dkt. 52, Defendant Paul L. Bourdeau’s Motion to Dismiss is GRANTED. The
       Clerk is directed to terminate this party from this proceeding.
   -   Dkt. 53, Defendant Scott A. LaBonte’s Motion to Dismiss is DENIED, except
       with respect to the ruling in the paragraph above.
   -   Dkt. 54, Defendant Sally A. LaBonte’s Motion to Dismiss is DENIED, except
       with respect to the ruling in the paragraph above.
   -   Dkt. 55, Defendant Robert A. Landino’s Motion to Dismiss is GRANTED. The
       Clerk is directed to terminate this party from this proceeding.
   -   Dkt. 56, Defendant Lawrence J. Marks and Juliano & Marks, LLP’s Motion to
       Dismiss is GRANTED. The Clerk is directed to terminate these parties from
       these proceedings.
   -   Dkt. 57, Defendant Joseph W. Sparveri, Jr.’s Motion to Dismiss is DENIED,
       except with respect to the ruling in the paragraph above.




                                                IT IS SO ORDERED.
                                                ____/s/_________________
                                                Hon. Vanessa L. Bryant
                                                United States District Judge


Dated at Hartford, Connecticut: September 30, 2020


                                           55
